     Case 2:19-cv-00193-HSO-MTP Document 172 Filed 02/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

PENNYMAC LOAN SERVICES, LLC                                                           PLAINTIFF

v.                                                CIVIL ACTION NO. 2:19-cv-193-HSO-MTP

INNOVATED HOLDINGS, INC., ET AL.                                                  DEFENDANTS

                                             ORDER

       THIS MATTER is before the Court on Defendant Brett Jones’s Motion to Change Venue

[145] and Plaintiff’s Motion to Strike [155]. On August 10, 2020, Plaintiff filed an Amended

Complaint [83], which, inter alia, added Brett Jones as a Defendant. On October 8, 2020,

Plaintiff filed a Motion for Entry of Default [90], requesting that the Clerk of Court enter default

against Defendant Jones for his failure to plead or otherwise defend. On October 9, 2020, the

Clerk entered Defendant Jones’s default. See Entry of Default [92].

       On January 4, 2021, Defendant Jones filed a Motion to Change Venue [145],1 arguing

that the proper venue for this action is “Georgia.”2 Defendant Jones also filed a document [146]

entitled “Documentation of On-going Conspiracy,” in which he complains that the Plaintiff, the

Clerk of Court, and the Court are conspiring against him.

       On January 25, 2021, Plaintiff filed its Motion to Strike [155], requesting that the strike

Defendant Jones’s Notice of Change of Address [144], Motion to Change Venue [145], and

Documentation of On-going Conspiracy [146]. Plaintiff argues that these filings are improper

because Defendant Jones is in default.


1
 This filing was also docketed as a Notice of Change of Address [144] because Defendant Jones
provided an updated address.
2
 Defendant Jones does not identify any particular court which he believes would be a proper
venue.
      Case 2:19-cv-00193-HSO-MTP Document 172 Filed 02/12/21 Page 2 of 2




       The Clerk’s “entry prevents the defaulting party from entering any appearance or defense

in an action without further court order.” Lamarr v. Chase Home Finance, LLC, 2008 WL

4057208, at *1 (N.D. Miss. Aug. 26, 2008) (citing Robbins v. Walker, 2008 WL 341658, at *1

(S.D. Miss. Feb. 5, 2008)). After default was entered by the Clerk, Defendant Jones was not

entitled to file any pleadings without leave of court or until the Court granted him relief from the

Clerk’s entry of default.3 Without the Court granting relief from the Clerk’s entry of default,

Defendant Jones was not entitled to file his Motion to Change Venue [145] or Documentation of

On-going Conspiracy [146], and these filings will be stricken.4

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Motion to Strike [155] is GRANTED in part and DENIED is part as set
          forth herein.

       2. Defendant Brett Jones’s Motion to Change Venue [145] is DENIED as moot.

       SO ORDERED this the 12th day of February, 2021.

                                              s/Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE




3
 After a default is entered, the defaulting party may file a motion to set aside entry of default
pursuant to Fed. R. Civ. P. 55(c).
4
  The Court, however, will not strike Defendant Jones’s filings to the extent he sought to inform
the Court of his updated address. Thus, the Notice of Change of Address [144] will not be
stricken.
